Sedgwick, J.
A statement of the issues in the case may be found in our former opinion, 89 Neb. 840. In the argument upon the motion for rehearing the question discussed was *435whether the grades of the defendant company caused the overflow on the plaintiff’s land, and in determining this question it was thought that the principal, if not substantially the only, question ' involved was whether the water at the time the damage was caused was substantially higher on the south side than on the north side of the grade, so much so as to justify the conclusion that this grade must have caused the overflow on the plaintiff’s land. The parties have submitted memoranda briefs upon this point. They have quoted the evidence from the record bearing upon it, with references to the record, and to the exhibits showing the elevations at-the grade, and at the plaintiff’s laúd and other points. While the evidence is quite voluminous, it must be conceded that upon the points so presented it is unsatisfactory and in some respects conflicting. It is impracticable to present an analysis of this testimony, and, while we might not have reached the conclusion of the jury, we cannot see that there is not sufficient substantial evidence in this record to support their verdict. The motion for rehearing is therefore
Overruled.
Barnes, J., dissents.